SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-25233 PROVIDENT NEW YORK BANCORP (Exact Name of Registrant as Specified in its Charter) Delaware 80-0091851 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer ID No.) 400 Rella Boulevard, Montebello, New York (Address of Principal Executive Office) (Zip Code) (845) 369-8040 (Registrant’s Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Classes of Common Stock Shares Outstanding as ofMay2, 2011 $0.01 per share TABLE OF CONTENTS PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES QUARTERLY PERIOD ENDED MARCH 31, 2011 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition (unaudited) at March 31, 2011 and September 30, 2010 3 Consolidated Statements of Income (unaudited) for the Three Months and Six Months Ended March 31, 2011 andMarch31, 2010 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the Six Months Ended March 31, 2011 5 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended March 31, 2011 and 2010 6 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three Months and Six Months Ended March 31, 2011 and 2010 8 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 42 PART II.OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1.A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. (Removed and reserved). 42 Item 5. Other Information 42 Item 6. Exhibits 43 Signatures 44 TABLE OF CONTENTS PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (unaudited) (In thousands, except share data) March31, September30, ASSETS Cash and due from banks $ $ Securities (note 6) (including $608,279 and $719,172 pledged as collateral for borrowings and deposits at March 31, 2011 and September 30, 2010 respectively) Available for Sale Held to maturity, at amortized cost (fair value of $29,203 and $35,062 at March 31, 2011 and September 30, 2010, respectively) Total securities Loans held for sale — Loans (notes 3 and 4): Gross loans Allowance for loan losses ) ) Total loans, net Federal Home Loan Bank (“FHLB”) stock, at cost Accrued interest receivable Premises and equipment, net Goodwill Core deposit and other intangible assets Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits (note 7) $ $ FHLB borrowings (including repurchase agreements of $211,159 and $222,500 at March 31, 2011 and September 30, 2010, respectively) (note 8) Borrowings senior unsecured note (FDIC insured) (note 8) Mortgage escrow funds Other liabilities Total liabilities Commitments and contingent liabilities (note 13) — — STOCKHOLDERS’ EQUITY: Preferred stock (par value $0.01 per share; 10,000,000 shares authorized; none issued or outstanding) — Common stock (par value $0.01 per share; 75,000,000 shares authorized; 45,929,552 issued; 38,072,942 and 38,262,288 shares outstanding at March 31, 2011 and September 30, 2010, respectively) Additional paid-in capital Unallocated common stock held by employee stock ownership plan (“ESOP”) ) ) Treasury stock, at cost (7,856,610 and 7,667,264 shares at March 31, 2011 and September 30, 2010, respectively) ) ) Retained earnings Accumulated other comprehensive income (loss), net of taxes ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements 3 TABLE OF CONTENTS PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except share data) For the Three Months For the Six Months Ended March31, Ended March31, Interest and dividend income: Loans $ Taxable securities Non-taxable securities Other earning assets Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses (note 4) Net interest income after provision for loan losses Non-interest income: Deposit fees and service charges Net gain on sale of securities Title insurance fees Bank owned life insurance Net gain on sale of loans Investment management fees Fair value (loss) gain on interest rate cap (2 ) ) ) Other Total non-interest income Non-interest expense: Compensation and employee benefits (note 12) Retirement benefit settlement charge — — Stock-based compensation plans Occupancy and office operations Advertising and promotion Professional fees Data and check processing Amortization of intangible assets FDIC insurance and regulatory assessments ATM/debit card expense Other Total non-interest expense Income before income tax expense Income tax expense Net Income $ Weighted average common shares: Basic Diluted Earnings per common share (note 10) Basic $ Diluted $ See accompanying notes to unaudited consolidated financial statements 4 TABLE OF CONTENTS PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited) (In thousands, except share data) Accumulated Number Additional Unallocated Other Total of Common Paid-In ESOP Treasury Retained Comprehensive Stockholders’ Shares Stock Capital Shares Stock Earnings Income(loss) Equity Balance at September30, 2010 $ $ $ ) $ ) $ $ $ Net income — Other comprehensive loss — ) ) Total comprehensive loss ) Deferred compensation transactions — — 19 — 19 Stock option transactions, net — ESOP shares allocated or committed to be released for allocation (24,966 shares) — — ) — — — RRP Awards — ) — Vesting of RRP Awards — — 63 — 63 Purchase of treasury shares ) — — — ) — — ) Cash dividends paid ($0.12 per common share) — ) — ) Balance at March 31, 2011 $ $ $ ) $ ) $ $ ) $ See accompanying notes to unaudited consolidated financial statements 5 TABLE OF CONTENTS PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands, except share data) For the Six Months Ended March31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Write down of other real estate owned 7 Depreciation and amortization of premises and equipment Amortization of intangibles Net gain on sales of loans held for sale ) ) Net realized gain on sale of securities available for sale ) ) Fair value (income) loss on interest rate cap ) Loss on sales of fixed assets — 54 Net amortization of premium on securities Amortization of premiums on borrowings ) ) Amortization of prepaid penalties on borrowings — ESOP and RRP expense ESOP forfeitures (3
